Citation Nr: 0632408	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-19 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to death pension, dependency and indemnity 
compensation, and accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 decision of the Waco, 
Texas, VA Regional Office (RO).  The veteran served on active 
duty from May 1951 to July 1952.  He died on September [redacted], 
2001.  The appellant is claiming death pension, dependency 
and indemnity compensation, and accrued benefits.  

The appellant was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in June 2006.  A transcript of 
the hearing has been associated with the claims file.  


FINDING OF FACT

The appellant and the veteran were married in 1952 and 
divorced on August [redacted], 1982.  The veteran died on September 
[redacted], 2001.


CONCLUSION OF LAW

The appellant is not eligible for death pension, dependency 
and indemnity compensation, or accrued benefits as a matter 
of law.  38 U.S.C.A. §§ 101(3), 1102, 1304, 1541 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.1, 3.50 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in July 2004.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by:  (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  The April 2004 statement of the case described 
the criteria used to determine entitlement to death pension, 
DIC, and accrued benefits.  The veteran had competent 
representation and opportunity for a hearing.  The record 
shows that the appellant was able to meaningfully participate 
in the adjudication of the claim.  Overton v. Nicholson, No. 
02-1814 (U.S. Vet. App. September 22, 2006).  The appellant 
has not shown how any error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The claimant 
was provided VCAA content-complying notice and proper 
subsequent VA process.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Analysis

In this case, the appellant is seeking death pension, 
dependency and indemnity compensation, and accrued benefits.  
The facts relevant to the appellant's claim are not in 
dispute.  The evidence of record establishes that the 
appellant and the veteran were married in 1952 and divorced 
on August [redacted], 1982.  The veteran died on September [redacted], 2001.  
In this case, the appellant does not contest the fact that 
she was divorced from the veteran at the time of his death.  
Transcript at 6 (2006).  The Board notes that the veteran 
remarried twice but neither marriage was to the appellant.  
The appellant contends that she should be entitled to death 
pension, dependency and indemnity compensation, and accrued 
benefits because they were married for 30 years and had four 
children.  Transcript at 3.  

VA death benefits may be paid to a surviving spouse who was 
married to the veteran:  (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. §§1102, 1304, 1541 (West 2002& Supp. 
2005); 38 C.F.R. §3.54 (2006).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. §101(3) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.53 (2006).

In this case, the appellant was not the veteran's surviving 
spouse at the time of the veteran's death.  To the extent 
that the appellant contended, in a May 2004 VA Form 9, that 
she should be entitled to benefits because the veteran's 
second wife is deceased, such does not alter the appellant's 
status and does not provide a basis upon which to grant the 
benefits sought.  While the appellant did have children with 
the veteran during their marriage, she was not the veteran's 
lawful spouse at the time of his death because their marriage 
was terminated by divorce in 1982, almost 20 years prior to 
his death.  

The Board finds that, as a matter of law, the appellant is 
not the veteran's surviving spouse for VA benefit purposes 
and is not entitled to death pension, dependency and 
indemnity compensation, and accrued benefits.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of lack of legal merit or the lack of entitlement 
under the law).  While the Board sympathizes with the 
appellant's contentions and with her sincere belief that she 
is entitled to the benefits, the Board has no option but to 
decide this case in accordance with the applicable law.  
Consequently, the benefits sought on appeal are denied.  



ORDER

Entitlement to death pension, dependency and indemnity 
compensation, and accrued benefits is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


